



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Reid,









2017 BCCA 53




Date: 20170127

Docket: CA43724

Between:

Regina

Respondent

And

Steven John Reid

Appellant




Before:



The Honourable Mr. Justice Donald

The Honourable Madam Justice Saunders

The Honourable Madam Justice Kirkpatrick




On appeal from: an
order of the Provincial Court of British Columbia, dated
April 26, 2016 (
R. v. Reid
, Vancouver Docket No. 154889)

Oral Reasons for Judgment




Counsel for the Appellant:



P. Edelman





Counsel for the Respondent:



C. Lusk





Place and Date of Hearing:



Vancouver, British
  Columbia

January 27, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2017








Summary:

Application
for extension of time to appeal and appeal from conviction allowed. The
appellant was charged on two separate indictments  one under s. 351(1) of the
Code and one under s. 352 of the Code  for offences that were factually the
same. The Crown conceded that the appellant could not in law have been properly
convicted under s. 351(1). That conviction carried adverse immigration
consequences for the appellant, who is a permanent resident of Canada. The
appeal is allowed, the conviction under s. 351(1) is set aside and a verdict of
acquittal entered.

[1]

KIRKPATRICK J.A.
:
There are two matters before us. First, an application for
an extension of time to appeal and second, an appeal from conviction under s.
351(1) of the
Criminal Code.

[2]

On April 26, 2004, Steven Reid
pleaded guilty to Count 3 of an indictment dated March 27, 2004:

Steven John REID, on or about the 26th day
of March, 2004, at or near Vancouver, in the Province of British Columbia,
without lawful excuse did have in his possession instruments, a straw and
magnet, suitable for the purpose of breaking into a place under circumstances
that give rise to a reasonable inference that the instruments have been used,
or is or was intended to be used for such purpose, contrary to Section 351(1)
of the Criminal Code.

[3]

On the same date, he pleaded guilty
to Count 3 of an indictment sworn April 2, 2004:

Steve John REID, on or about the 1st day
of April, 2004, at or near Vancouver, in the Province of British Columbia,
without lawful excuse did have in his possession an instrument, a metal rod,
which was suitable for breaking into a coin-operated device under circumstances
that give rise to a reasonable inference that the instrument has been used, or
is or was intended to be used for breaking into a coin-operated device or a
currency exchange device, contrary to Section 352 of the Criminal Code.

[4]

The circumstances of the March 26,
2004 offence were that Mr. Reid was observed using a tool  a wire trimmer and
a straw with a magnet in it  trying to pull coins from a parking meter in
downtown Vancouver.

[5]

On April 1, 2004, Mr. Reid was seen on two separate
occasions at two separate parking meters using a flattened piece of metal
trying to get money from the meters. When arrested, he had in his possession a
flat metal rod and a white straw about three inches in length.

[6]

Mr. Reid was born in England in December 1962. He is a
citizen of the United Kingdom. When he was five years old, he moved to Canada
with his family as a permanent resident. He never obtained Canadian
citizenship. He has a history of addiction and mental health issues.

[7]

The March 26, 2004 offence was
charged under s. 351(1) of the
Criminal
Code
which reads:

Possession of break-in instrument

351(1) Every one who, without lawful excuse,
the proof of which lies on him, has in his possession any instrument suitable
for the purpose of breaking into any
place
, motor
vehicle, vault or safe under circumstances that give rise to a reasonable
inference that the instrument has been used or is or was intended to be used
for any such purpose, is guilty of an indictable offence and
liable to

imprisonment for a term not exceeding ten years
.

[Emphasis
added.]

[8]

The April 1, 2004 offence was
charged under s. 352 of the
Criminal
Code
which reads:

Possession of instruments for breaking
into coin-operated or currency exchange devices

352 Every one who, without lawful excuse,
the proof of which lies on him, has in his possession any instrument suitable
for breaking into a coin-operated device or a currency exchange device, under
circumstances that give rise to a reasonable inference that the instrument has
been used or is or was intended to be used for breaking into a coin-operated
device or a currency exchange device, is guilty of an indictable offence and
liable to
imprisonment for a term not

exceeding two years
.

[Emphasis
added.]

[9]

The central question
on appeal is whether a parking meter includes a place as it is used in s.
351(1) of the
Code.

[10]

The question on
appeal is important to Mr. Reid because the maximum sentence under s. 351(1) is
imprisonment for a term not exceeding ten years. By operation of s. 36(1 )(a)
of the
Immigration and Refugee
Protection Act,
S.C. 2001,
c. 27 permanent residents, such as Mr. Reid, were inadmissible on grounds of
serious criminality. The conviction under s. 352, which carries a maximum
penalty of two years, did not attract the operation of s. 36(1 )(a) of the
Act.

[11]

The term place is
defined in s. 348(3) of the
Code:

Definition of place

(3)

For the purposes of this section and section
351,
place
means

a)

dwelling-house:

b)

a building or structure or any part thereof,
other than a dwelling-house;

c)

a railway vehicle, a vessel, an aircraft or a
trailer; or

d)

a pen or an enclosure in which fur-bearing
animals are kept in captivity for breeding or commercial purposes.

[12]

Having regard to the definition, it is in my opinion
self-evident that place does not include a parking meter. I agree with
counsel that structure has historically been interpreted to mean something
built up from component parts, permanent, and of substantial size.

[13]

On August 30, 2007, the immigration authorities issued
a removal order against Mr. Reid. He had a right to appeal the removal order
but lost that right when he failed to appear for the hearing on May 28, 2008.

[14]

Mr. Reid was detained in February 2015 and advised that
he was to be removed from Canada. He then obtained duty immigration counsel who
assisted him with the re-opening of his immigration appeal. Mr. Reid was
removed from Canada on March 4, 2015. His application to re-open his
immigration appeal was granted on June 2, 2015, and he was allowed to return to
Canada.

[15]

Mr. Reid formed his intention to appeal
his conviction under s. 351(1) upon learning from his immigration counsel the
legal elements of a charge under that section. He then came to believe that he
was convicted under the wrong section of the
Code.

[16]

On appeal, Mr. Reid notes that at the time he pleaded guilty to the
charges the reading of the indictment was waived. The differences in the
Code
provisions were not addressed by counsel or the court. Mr. Reid had no
knowledge of the provisions and he was never told there could be adverse
immigration consequences flowing from a conviction under s. 351(1)

[17]

Mr. Reid and the Crown agree that the factual
circumstances of both offences were the same  fishing for change from
parking meters.

[18]

The Crown concedes that Mr. Reid could not in law have
been properly convicted under s. 351(1) on the undisputed facts. The Crown
agrees that a parking meter is not a place, motor vehicle, vault or safe
within the meaning of s. 351(1), but is, rather, a coin-operated device within
the meaning of s. 352.

[19]

Mr. Reid submits the proper remedy is for this Court to
set aside the conviction for breaking and entering into a place under s.
351(1); amend the indictment pursuant to s. 683(1)(g) of the
Code
to
reflect the possession of an instrument, a straw and magnet, suitable for
breaking into a coin-operated device; and enter a conviction on the amended
indictment.

[20]

The Crown agrees that the amendment sought by Mr. Reid
is the appropriate remedy. It suggests we amend the indictment and substitute
coin-operated device for place and s. 352 for s.
351(1) and dismiss the appeal.

[21]

In the alternative, if we do not wish to exercise our
power to amend the Crown suggests that in the unusual circumstances of this
case, it would be appropriate to allow the appeal against conviction and direct
a verdict of acquittal.

DISPOSITION

[22]

In these unusual circumstances, I
would grant the extension of time to appeal.

[23]

In my view, Mr. Reid has
established special circumstances which justify the extension of time to
appeal. The Crown joins in supporting the extension. Mr. Reid has long since
served the penalty from his conviction under s. 351(1). He has benefitted from
the assistance of his immigration counsel and from his family with whom he has
recently been re-united.

[24]

In light of the fact that Mr.
Reids current predicament was initially created by the Crown filing an
indictment that was not supported by the factual circumstances, I would adopt
the Crowns alternative submission that the appeal be allowed and that we
direct a verdict of acquittal.

[25]

DONALD J.A.
: I agree.

[26]

SAUNDERS J.A.
: I agree.

[27]

DONALD J.A.
: The appeal is allowed on the terms indicated
by Madam Justice Kirkpatrick.

The Honourable Madam
Justice Kirkpatrick


